                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

HELEN OF TROY LIMITED                          §
CORPORATION,                                   §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §     Case No. 2:18-CV-00541-JRG-RSP
                                               §
THE WAREHOUSE USA, LLC, ET AL,                 §
                                               §
               Defendants.                     §

                                           ORDER

       This civil action was referred to United States Magistrate Judge Roy S. Payne pursuant to

28 U.S.C. § 636. Now before the Court is the Report & Recommendation (Dkt. No. 35) by

Magistrate Judge Payne, which recommends that that Defendant The Warehouse USA, LLC’s

(“The Warehouse”) motion to dismiss Plaintiff Helen of Troy Limited Corporation’s Amended

Complaint (Dkt. No. 16) for failure to state a claim upon which relief can be granted or, in the

alternative, motion for a more definite statement (Dkt. No. 19) be denied. No party has objected

to the Report & Recommendation.

       Having reviewed Magistrate Judge Payne’s report, the Amended Complaint, and the

parties’ briefing, the Court concludes Magistrate Judge Payne’s Report & Recommendation (Dkt.

No. 35) is correct and is hereby ADOPTED. Accordingly, The Warehouse’s motion to dismiss or,

in the alternative, motion for a more definite statement (Dkt. No. 19) is DENIED.




                                               1
So ORDERED and SIGNED this 6th day of September, 2019.




                                         ____________________________________
                                         RODNEY GILSTRAP
                                         UNITED STATES DISTRICT JUDGE
